Citation Nr: 0627359	
Decision Date: 08/30/06    Archive Date: 09/06/06

DOCKET NO.  04-05 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected status post arthrotomy and 
ganglion cyst of the right wrist.

2.  Entitlement to an initial evaluation in excess of 20 
percent for service-connected status post repair of torn 
lateral collateral ligament of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel




INTRODUCTION

The veteran had active service from July 1993 to October 
2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an March 2002 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO) 
which, in pertinent part, granted service connection for 
right wrist and right knee disability and assigned 10 percent 
disability ratings, respectively.  

The veteran was scheduled to testify before a Veterans Law 
Judge at a video-conference hearing in February 2006, but she 
failed to appear, and a motion requesting a new hearing is 
not of record.  Therefore, the Board concludes that all due 
process has been met with respect to the veteran's right to a 
hearing.

In a decision dated in November 2004, the RO increased the 
veteran's disability evaluation for status post repair of 
torn lateral collateral ligament of the right knee to 20 
percent, effective October 2001.  The veteran was advised of 
the grant of the increased rating by a Supplemental Statement 
of the Case (SSOC) in November 2004, and by a letter dated in 
December 2004.  However, she did not withdraw her appeal.  In 
AB v. Brown, 6 Vet. App. 35 (1993), the U.S. Court of Appeals 
for Veterans Claims held that, on a claim for an original or 
increased rating, the veteran will generally be presumed to 
be seeking the maximum benefit allowed by law and regulation, 
and it follows that such a claim remains in controversy, even 
if partially granted, where less than the maximum benefit 
available is awarded.  Thus, this appeal continues.


FINDINGS OF FACT

1.  The competent and probative evidence of record 
demonstrates that the veteran's service-connected status post 
arthrotomy and ganglion cyst of the right wrist is 
characterized by ulnar deviation limited to no more than 25 
degrees and normal range of motion in dorsiflexion, palmar 
flexion, radial deviation, pronation, and supination, with 
pain only in full dorsiflexion.  There is a well-healed 3-
inch scar on the dorsum on the veteran's right wrist.  

2.  The competent and probative evidence of record 
demonstrates that the veteran's service-connected status post 
repair of torn lateral collateral ligament of the right knee 
is characterized by moderate lateral instability, full 
extension, and flexion limited to no more than 130 degrees, 
with no complaints of painful motion.  


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial rating in excess of 
10 percent for service-connected status post arthrotomy and 
ganglion cyst of the right wrist have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5215 (2005).

2.  The schedular criteria for an initial rating in excess of 
20 percent for service-connected status post repair of torn 
lateral collateral ligament of the right knee have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5257 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable RO decision on a claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006). 

As noted, in the Mayfield case, the U.S. Court of Appeals for 
the Federal Circuit addressed the meaning of prejudicial 
error (38 U.S.C.A. § 7261(b)), what burden each party bears 
with regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions in Pelegrini and 
Mayfield, the Board finds that the requirements of the VCAA 
have been satisfied in this matter, as discussed below.

Review of the record reveals the RO sent the veteran a letter 
in May 2005 which informed him of the evidence needed to 
establish a claim for service connection for a right wrist 
and right knee disability.  Although the RO did not send the 
veteran a letter which informed him of the type of evidence 
needed in order to establish a claim for an increased rating, 
the Board finds that the veteran has not been prejudiced by 
this omission for the following reasons.  The discussion in 
the March 2002 rating decision specifically explained what 
the evidence must show to warrant an increased rating for the 
veteran's service-connected right wrist and right knee 
disabilities.  The May 2005 VCAA letter informed the veteran 
that VA would obtain all relevant evidence in the custody of 
a Federal department or agency, including VA, the service 
department, Social Security, and other pertinent agencies.  
The veteran was also advised that it was her responsibility 
to support her claim with appropriate evidence, including 
treatment records or statements from doctors pertinent to her 
claimed conditions, or to provide a properly executed release 
so that VA could request the records for her.  The May 2005 
letter also specifically asked the veteran to provide "any 
evidence in [her] possession that pertain[s] to her claim.  
See 38 C.F.R. § 3.159(b)(1).  

Although the veteran was not given complete notification of 
the VCAA requirements until after the initial unfavorable 
agency of original jurisdiction decision, the Board finds 
that any defect with respect to the timing of the notice 
requirements was harmless error and the veteran has not been 
prejudiced thereby.  The content of the May 2005 letter 
provided to the veteran substantially complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify and assist.  She was 
provided an opportunity at that time to submit additional 
evidence but, in a June 2005 statement, she indicated she had 
no additional evidence to submit in support of her claims.  
Thus, the Board finds that the actions taken by VA have 
essentially cured the error in the timing of the notice.  
Further, it finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claim.  

In addition, it appears that all obtainable evidence 
identified by the veteran relative to her claims have been 
obtained and associated with the claims file, and that 
neither she nor her representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of her claim, and to respond to VA 
notices.  Accordingly, we find that VA has satisfied its duty 
to assist the veteran in apprising her as to the evidence 
needed, and in obtaining evidence pertinent to his claim 
under the VCAA.  

The Board recognizes that the notifications from the RO pre-
dated, and did not specifically comport with the recent 
decision for the Court in Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  However, given the communications regarding the 
evidence necessary to establish her claims and the fact that 
disability evaluations and effective dates have already been 
assigned to her service-connected disabilities, we find that 
it is not prejudicial to decide the case now.  See Conway v. 
Principi, 353 F.3d 1369, 1374 (2004), holding that the Court 
of Appeals for Veterans Claims must "take due account of the 
rule of prejudicial error."

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

II.  Analysis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4 (2005).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).

A.  Right wrist disability

Service connection for status post arthrotomy and ganglion 
cyst of the right wrist was established in March 2002, and 
the RO assigned a 10 percent disability rating under 
38 C.F.R. § 4.71a, Diagnostic Code (DC) 5020-5215 (2002).  
The veteran's specific disability is not listed on the Rating 
Schedule, and the RO assigned DC 5020-5215 pursuant to 
38 C.F.R. § 4.27, which provides that unlisted disabilities 
requiring rating by analogy will be coded as the first two 
numbers of the most closely related body part and "99."  
See 38 C.F.R. § 4.20.  The RO determined that the most 
closely analogous diagnostic code is 38 C.F.R. § 4.71a, DC 
5215, for limitation of motion of the wrist.  The Board notes 
the veteran is right-handed and is disabled in the right, 
major extremity.  

Under DC 5215, a 10 percent disability rating is warranted 
where there is limitation of motion of the wrist on the major 
hand manifested by dorsiflexion limited to less than 15 
degrees and palmar flexion limited in line with the forearm.  
In evaluating the veteran's claim under DC 5215, the Board 
notes that the veteran's current symptoms would not assist 
him in obtaining a higher, or even compensable, rating.  In 
this context, the Board notes that, at the June 2001 and May 
2004 VA examinations, the veteran demonstrated normal 
dorsiflexion and palmar (volar) flexion to 70 and 80 degrees, 
respectively.  Therefore, based on the evidence of record, 
the Board finds that no more than a 10 percent disability 
rating is warranted under DC 5215, as that is the maximum 
evaluation, and a higher evaluation is not available under 
that code.  

The Board has evaluated the veteran's right wrist disability 
under all other potentially applicable diagnostic codes, to 
determine whether she can be rated higher than 10 percent.  
Under DC 5214, a 30 percent rating is warranted where there 
is favorable ankylosis of the wrist in 20 to 30 degrees 
dorsiflexion.  A 40 percent rating is warranted where there 
is ankylosis of the wrist in any other position, except 
favorable, and a 50 percent rating is warranted where there 
is unfavorable ankylosis in any degree of palmar flexion, or 
with ulnar or radial deviation.  In this case, the veteran 
has never been diagnosed with or been shown to have ankylosis 
(immobility and consolidation) of the right wrist as the 
evidence shows she has demonstrated range of motion in all 
directions.  See June 2001 and May 2004 VA examinations.  
Therefore, DC 5214 does not assist the veteran in obtaining a 
higher disability rating.  

The Board has also considered whether an increased rating is 
warranted for any scars associated with the veteran's 
service-connected right wrist disability.  However, the June 
2001 VA examination report reflects the veteran has a healed
3-inch scar on the dorsum of the wrist, and there is no 
evidence that she has any symptomatology associated with the 
scar.  Therefore, DCs 7801 to 7805 are not for application in 
this case.  

The Board notes that 38 C.F.R. §§ 4.40 and 4.45 and the 
decision in DeLuca v. Brown, 8 Vet. App. 202 (1995), require 
us to consider the veteran's pain, swelling, weakness, and 
excess fatigability when determining the appropriate 
disability evaluation for a disability using the limitation-
of-motion diagnostic codes.  Within this context, a finding 
of functional loss due to pain must be supported by adequate 
pathology, and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
However, under Spurgeon v. Brown, 10 Vet. App. 194 (1997), 
the Board is not required to assign a separate rating for 
pain.  

In evaluating the veteran's right wrist disability under 
DeLuca, supra, the Board notes that the June 2001 VA 
examination report reflects that she reported having 
increased discomfort, weakness, and fatigability when she 
uses a computer mouse or writes for an extended period of 
time.  On clinical examination, the veteran demonstrated 
slight limitation of motion in ulnar deviation to 40 out of 
45 degrees and demonstrated normal range of motion in 
dorsiflexion, palmar flexion, radial deviation, pronation, 
and supination, with pain only in full dorsiflexion.  At the 
May 2004 VA examination, her range of motion was normal 
except in ulnar deviation, where motion was limited to 25 
degrees.  There were no complaints of pain, however, and the 
examiner stated the veteran's range of motion and joint 
function is not additionally limited by pain, fatigue, 
weakness, or lack of endurance following repetitive use.  The 
Board again notes that the veteran's current symptoms do not 
warrant a compensable evaluation under DC 5215, and are thus 
contemplated in the 10 percent disability evaluation 
currently assigned.  As a result, the Board finds that the 
evidence of record does not reflect that pain and additional 
functional impairment attributable to the veteran's right 
wrist disability are shown to any significant degree, so as 
to warrant an increased evaluation based on those factors.  
Therefore, an increased evaluation is not warranted based on 
application of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

In the appellant's brief to the Board dated in July 2006, the 
veteran's representative suggested that an extra-schedular 
rating be assigned for the veteran's right wrist disability.  
The governing criteria for the award of an extra-schedular 
rating is a finding that the case presents such an 
exceptional or unusual disability picture, with such related 
factors as marked inference with employment or frequent 
periods of hospitalization, as to render impractical the 
application of the regular schedular standards.  In these 
instances, the field station is authorized to refer the case 
to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, for assignment of an extra-
schedular evaluation commensurate with the average earning 
capacity impairment. 38 C.F.R. § 3.321(b)(1).  After 
carefully reviewing the evidence, the Board finds this case 
does not present an unusual disability picture so as to 
render impractical the application of the regular schedular 
standards.  There is no evidence that the veteran's service-
connected right wrist disability has caused marked 
interference with employment or necessitated frequent 
hospitalization.  See Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995); Floyd v. Brown, 9 Vet. App. 94-96 (1996).

The Board notes that the May 2004 VA examination report 
reflects the veteran has decreased hand strength on the 
right, as well as a scapho-lunate ligament tear.  There are 
no diagnostic codes which rate hand strength and ligament 
tears in or around the wrist, but the Board has considered 
the functional limitation of the veteran's right wrist taking 
these findings into consideration.  In view of the foregoing, 
the Board finds that the evaluation assigned in this decision 
adequately reflects the clinically established impairment 
experienced by the veteran as the evidence shows slightly 
limited range of motion, with pain only in full dorsiflexion, 
slightly decreased right hand strength, and intact sensation.  
As the preponderance of the evidence is against the veteran's 
claim for an increased rating for service-connected status 
post arthrotomy and ganglion cyst of the right wrist, the 
benefit-of-the-doubt doctrine is not for application, and an 
increased rating must be denied.  See 38 U.S.C.A. § 5107(b); 
Gilbert, supra.

B.  Right knee disability

Service connection for status post repair of torn lateral 
collateral ligament of the right knee was established in 
March 2002, and the RO assigned a 10 percent disability 
rating under 38 C.F.R. § 4.71a, DC 5010-5257 (2002).  In a 
rating decision dated in November 2004, the RO increased the 
veteran's rating to 20 percent under DC 5010-5257, based on 
the May 2004 VA examination which showed the veteran had 
persistent lateral instability.  

Because the veteran's specific disability is not listed in 
the Rating Schedule, the RO assigned DC 5010-5257 pursuant to 
38 C.F.R. § 4.27.  See 38 C.F.R. § 4.20.  The RO determined 
that the most closely analogous diagnostic code is DC 5257, 
for other impairment of the knee.  Under DC 5257, recurrent 
subluxation or lateral instability warrants a 20 percent 
rating if moderate, and a 30 percent rating if severe.  The 
Board observes that the words "slight," "moderate," and 
"severe" are not defined in the Rating Schedule.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just," undr 38 C.F.R. § 4.6.  It should also 
be noted that use of descriptive terminology such as "mild" 
by medical examiners, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 U.S.C.A. § 7104(a); 
38 C.F.R. §§ 4.2, 4.6.  

In evaluating the veteran's claim under DC 5257, the Board 
notes that, at the May 2004 VA examination, the veteran 
complained of persistent lateral instability in her knee and 
also reported that her knee gives way, especially with 
bending, stooping, and squatting types of activities.  
Clinical examination revealed laxity to varus and valgus 
stress, as well as postereolateral corner laxity with the 
knee and tibia in external rotation.  The examiner described 
the veteran's functional limitation as "moderate."  Based 
upon the foregoing, the Board finds that the veteran has a 
moderate right knee disability as the evidence shows she 
suffers from laxity in her right knee to varus, valgus, and 
external rotation stress.  The Board notes the evidence of 
record, however, does not show the veteran suffers from 
severe instability of the knee to warrant a higher rating.  
In this context, the Board notes that the May 2004 VA 
examination report reflects the veteran's posterior cruciate 
ligaments and medial and lateral menisci are intact and 
normal as shown by the negative posterior drawer and 
McMurray's tests, respectively.  Therefore, the Board finds 
that the veteran's service-connected right knee disability 
warrants no more than a 20 percent rating under DC 5257.

The Board has evaluated the veteran's right knee disability 
under all other potentially applicable diagnostic codes to 
determine whether she can be rated higher than 20 percent.  
However, the veteran has never been diagnosed with or been 
shown to have ankylosis of the knee.  Therefore, DC 5256 does 
not assist the veteran in obtaining a higher evaluation.  The 
Board has also considered her right knee disability under DCs 
5258, 5259, and 5263; however, these DCs do not assist the 
veteran in obtaining a higher disability rating, as the 
highest ratings available under those DCs are no more than 20 
percent.  Therefore, DCs 5258, 5259, and 5263 are not for 
application in this case.

Under DC 5260, a 20 percent rating is warranted for flexion 
limited to 30 degrees, and a 30 percent rating is warranted 
for flexion limited to 15 degrees.  Under DC 5261, a 20 
percent rating is warranted for extension limited to 15 
degrees, a 30 percent rating is warranted for extension 
limited to 20 degrees, a 40 percent rating is warranted for 
extension limited to 30 degrees, and a 50 percent rating is 
warranted for extension limited to 45 degrees.  38 C.F.R. 
§ 4.71a, Plate II, indicates that normal flexion of the knee 
is 140 degrees and normal extension of the knee is zero 
degrees.  

In evaluating the veteran's claim, the Board notes that in 
May 2004, the veteran demonstrated flexion to 130 degrees, 
which is noncompensable under DC 5260, and extension to 0 
degrees, which is also noncompensable under DC 5261.  The 
Board also notes that the evidence of record shows the 
veteran has never demonstrated limitation of flexion or 
extension that would warrant a compensable rating.  See June 
2001 VA examination report.  Consequently, evaluation of the 
disability under DCs 5260 and 5261 would not produce a rating 
greater than the 20 percent currently assigned under DC 5257.  

Under DC 5262, a 20 percent rating is warranted for malunion 
of the tibia and fibula with moderate knee disability; a 30 
percent rating is warranted for malunion with marked 
disability; and a 40 percent rating is warranted for nonunion 
of the tibia and fibula with loose motion and requiring a 
brace.  In evaluating the veteran's claim, the Board notes 
that a May 2004 X-ray of the veteran's right knee revealed 
separation of the tip of the lateral tibial spine.  Although 
there is evidence showing nonunion or a separation in the 
veteran's tibial spine, the Board notes there is no evidence 
showing the veteran requires a knee brace.  In addition, even 
if we assume the May 2004 X-ray showed nonunion of the tibia 
and fibula, the Board notes the veteran's right knee 
disability more nearly approximates a moderate disability.  
In this regard, the Board notes the veteran has demonstrated 
normal range of motion in her right knee, and has no more 
than moderate subluxation or lateral instability.  Therefore, 
DC 5262 is not for application in this case.  

The Board notes that VA's General Counsel has advised that a 
claimant who has arthritis and instability of the knee may be 
rated separately under DCs 5003 and 5257, without pyramiding 
under 38 C.F.R. § 4.14.  See VAOPGCPREC 23-97.  The Board 
notes that, under DC 5003, degenerative arthritis must be 
established by
X-ray findings.  In this context, the Board notes that the 
May 2004 VA examiner diagnosed the veteran with status post 
right knee high tibial osteotomy and associated medial and 
lateral compartment osteoarthritis.  However, the associated 
X-rays of the veteran's right knee do not reflect a finding 
of osteoarthritis, and there are no additional X-rays of 
record which show the veteran has osteoarthritis of the knee.  
Therefore, a separate disability rating for arthritis under 
DC 5003 is not warranted in this case.  

The Board has also considered whether the veteran could be 
assigned a separate rating based on the surgical scars on her 
right knee.  The evidence shows the veteran has a well-healed 
5-cm scar, and a 19-cm scar with palpable staples on her 
knee.  The examiner who conducted the May 2004 VA examination 
did not report the condition of the 19-cm scar; however, 
there were no clinical findings of tenderness or pain on 
examination, and the veteran has not complained of 
symptomatology associated with the scars.  See April 2002 and 
October 2003 VA examination reports.  Because there is no 
symptomatology or complaints regarding the scars, the 
preponderance of the evidence is against a finding that a 
separate compensable evaluation is warranted.  See 38 C.F.R. 
§ 4.118, DC 7803 to 7805 (2002 & 2005); see also Esteban v. 
Brown, 6 Vet. App. 259, 261 (2005).  

The Board has also considered the veteran's right knee 
disability under 38 C.F.R. §§ 4.40 and 4.45 (2005) and the 
decision in DeLuca, supra, to determine whether she has any 
additional limitation of motion due to pain, swelling, 
weakness, or excess fatigability.  Review of the evidence 
shows the veteran has consistently demonstrated range of 
motion without any complaints of pain.  However, at the May 
2004 VA examination, the veteran reported that she has pain 
with prolonged standing, sitting, and other repetitive types 
of activities.  She also reported having occasional swelling 
in her knee, but denied having any incoordination, weakness, 
or fatigability.  The May 2004 VA examiner did not find any 
additional functional limitation due to pain, fatigue, 
weakness, or lack of endurance following repetitive use.  As 
a result, the Board finds that any pain and swelling 
associated with the veteran's service-connected right knee 
disability is contemplated in the 20 percent currently 
assigned to the veteran's service-connected right knee 
disability.  See 38 C.F.R. §§ 4.40 and 4.45 (2005); DeLuca, 
supra.  

C.  Fenderson

Finally, in view of the Court's holding in Fenderson, the 
Board has considered whether the veteran was entitled to a 
"staged" rating for her service-connected right wrist and 
right knee disability, as the Court indicated can be done in 
this type of case.  However, upon reviewing the longitudinal 
record in this case, it finds that, at no time since the 
filing of the veteran's claim for service connection, in June 
2001, has her right wrist and knee disabilities been more 
disabling than as currently rated under this decision.

ORDER

Entitlement to an evaluation in excess of 10 percent for 
service-connected status post arthrotomy and ganglion cyst of 
the right wrist is denied.

Entitlement to an evaluation in excess of 20 percent for 
service-connected status post repair of torn lateral 
collateral ligament of the right knee is denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


